Citation Nr: 1206360	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  10-03 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether the Veteran's August 2009 written submission constituted a valid notice of disagreement to the July 2009 rating decision proposing a reduction of the rating of the service-connected prostate cancer.

2.  Entitlement to restoration of the 100 percent rating for prostate cancer.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was raised in the January 2012 Informal Hearing Presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As the Board does not have jurisdiction over it, it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a July 2009 rating decision, the RO proposed to reduce the disability rating for the Veteran's prostate cancer from 100 percent disabling to 20 percent disabling.

2.  In August 2009, the Veteran submitted a statement indicating his disagreement with the August 2009 rating decision's proposal to reduce the rating for his prostate cancer from 100 percent disabling to 20 percent disabling.  

3.  A September 2009 rating decision reduced the rating of the Veteran's prostate cancer from 100 percent disabling to 40 percent disabling, effective December 1, 2009. 

4.  The July 2009 rating decision did not contain an adjudicative determination with which a notice of disagreement could be filed.

5.  The RO's decision to reduce the rating for prostate cancer, ultimately from 100 percent disabling to 40 percent disabling, was made in compliance with applicable due process laws and regulations, and was supported by the evidence contained in the record at the time of the reduction. 


CONCLUSIONS OF LAW

1.  The Veteran's August 2009 written submission did not constitute a valid notice of disagreement to the July 2009 rating decision proposing a reduction of the rating of service-connected prostate cancer.  38 C.F.R. §§ 3.105 (e), (i), 19.28, 20.201 (2011).

2.  The criteria for restoration of a 100 percent rating for the Veteran's prostate cancer have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.115a, Diagnostic Code 7528 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Rating reductions are governed by specific regulations, which are addressed in more detail below, and do not require additional notice outside of those regulations.  38 C.F.R. § 3.105(e) (2011); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Further, the appeal with respect to the validity of the Veteran's August 2009 submission as a notice of disagreement is being denied as a matter of law; the United States Court of Appeals for Veterans Claims has held that when the law as mandated by statute, and not the evidence, is dispositive of the claim, the provisions of the VCAA do not apply.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).    

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  VA examinations were conducted in May 2009 and November 2010; the record does not reflect that these examinations were inadequate for rating purposes.  At each examination, a complete physical examination of the Veteran was conducted, blood work was processed to determine if the evidence of active disease existed, and the Veteran was interviewed as to his current symptomatology.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Validity of August 2009 Statement as Notice of Disagreement

A notice of disagreement is a written communication from a claimant and his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ.  While special wording is not required, a notice of disagreement must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201. 

Whether a notice of disagreement is adequate is an appealable issue.  If the claimant and his or her representative protests an adverse determination made by the AOJ with respect to the adequacy of a notice of disagreement, the claimant will be furnished a Statement of the Case.  38 C.F.R. § 19.28.

By a June 2009 rating decision, and a July 2009 notice letter, the RO notified the Veteran that, based on the May 2009 VA examination report showing that there was no longer evidence that he was experiencing an active prostate cancer disease process, only residuals, they proposed to reduce the rating of his prostate cancer from 100 percent disabling to 20 percent disabling.  Thereafter, in August 2009, the Veteran submitted a written statement disagreeing with the proposed rating decision.

However, the Veteran's August 2009 statement cannot be taken as a valid notice of disagreement as defined by 38 C.F.R. § 20.201.  Simply put, the June 2009 rating decision proposing to reduce the Veteran's prostate cancer rating was not an adverse determination or any type of action to actually reduce the rating.  It was only a proposal of an intended rating acting, notice of which was required by the pertinent procedural regulations.  As noted in the November 2009 Statement of the Case, the June 2009 rating decision and its accompanying July 2009 notice letter were notice of what might result from a future action.  There can be no disagreement with a proposed action, as no real adjudicative determination has occurred.  Indeed, the pertinent regulations indicate that adjudicative decisions will be sent to the claimant with a notice letter including information as to how to appeal the decision.  38 C.F.R. § 19.25.  No such instructions were included in the July 2009 letter notifying the Veteran of the proposed reduction, as no appeal can be undertaken with respect to any such proposed action.

Because the proposed action stated in the June 2009 rating decision was not an adjudicative determination, the Veteran's August 2009 written submission does not meet the requirements to be accepted as a notice of disagreement.  Accordingly, his appeal to have it construed as such must be denied.

Rating Reduction

Where a reduction in the rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he or she has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2011).  By a June 2009 rating decision, and a July 2009 notice letter, the RO satisfied these procedural requirements.  As noted above, the Veteran indicated his disagreement with the proposed reduction in August 2009, and the RO took that statement as a request for a pre-determination hearing, which was scheduled for September 2009.  However, the Veteran's representative withdrew the request for that hearing later in August 2009. 

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based.  Id.  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Id.  Here, the reductions were effectuated in a September 2009 rating decision, accompanied by a September 2009 notice letter; the effective date of the reduction was December 1, 2009.  The RO thus satisfied the requirements by allowing a 60-day period to expire before assigning the reduction effective date.  The question is, then, whether the reduction was proper based on the evidence of record. 

Service connection for prostate cancer was awarded effective August 27, 2007, and was reduced effective December 1, 2009, less than 5 years later.  Where a disability evaluation has continued at the same level for less than five years, the analysis is conducted under 38 C.F.R. § 3.344(c).  38 C.F.R. § 3.344 (c) (2011).  Under 38 C.F.R. § 3.344 (c), a reexamination that shows improvement in a disability warrants a reduction in the disability evaluation.  However, VA rating reductions must be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Thus, the focus is on whether there was improvement in the Veteran's prostate cancer, to include whether the disease was no longer active, at the time of the proposed rating decision in July 2009, and effectuating rating decision in September 2009.  The Veteran's prostate cancer was rated under Diagnostic Code 7528, which provides for a single 100 percent rating for malignant neoplasms of the genitourinary system.  A Note to that Diagnostic Code indicates that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local recurrence or metastasis, the residuals should be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115a, Diagnostic Code 7528.  As noted in the May 2009 VA examination report and VA outpatient treatment records associated with the claims file, no evidence of active disease or disease process was found on examination or laboratory testing at or around the time of the June 2009 rating decision proposing, and September 2009 rating decision effectuating, the reduction of the Veteran's prostate cancer rating.  Thus, the evidence supports the discontinuation of the 100 percent rating.  

Further, the evidence supports the consequent assignment of a 40 percent rating under 38 C.F.R. § 4.115a.  The reduction made by the RO rated the Veteran's prostate cancer residuals as voiding dysfunction was correct, as the record does not show evidence of renal dysfunction.  Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.  However, ratings under urine leakage contemplate that the claimant's condition requires the use of absorbent materials, and ratings under obstructed voiding contemplate that the claimant's condition results in urinary retention, obstructive symptomatology, recurrent urinary tract infections, or post-voiding residual urine amounts.  As none of these symptoms were shown in the evidence of record at the time of the proposing and effectuating rating decisions, his residuals of prostate cancer were rated under urinary frequency.

Evaluation under urinary frequency contemplates a 40 percent rating for daytime voiding interval less than one hour, or awakening to void five or more times per night, a 20 percent rating for a daytime voiding interval between one and two hours, or awakening to void three to four times per night, and a 10 percent rating for a daytime voiding interval between two and three hours, or awakening to void two times per night.  Id.

The Board finds that the competent evidence of record supports the 40 percent rating assigned by the RO in the September 2009 rating decision.  VA outpatient treatment records dated from December 2008 to February 2010 do not reflect any reports from the Veteran as to his urinary frequency, other than to note that he experiences nocturia.  The May 2009 VA examination report did not reflect evidence of renal dysfunction, and noted the Veteran's report of urinating 4 to 5 times per day, and 2 to 3 times at night, since his cancer treatment.  The Veteran also noted stinging with urination, but the laboratory urine testing showed no evidence of infection.  

The November 2010 VA examination documented the Veteran's report of urinating approximately every 60 minutes during the day, and every 60 to 90 minutes at night.  However, the 40 percent rating currently assigned is the maximum rating available for urinary frequency under 38 C.F.R. § 4.115a.  Further, this examination was conducted more than 1 year after the Veteran's prostate cancer rating was reduced; although the Veteran's entire medical history must be considered, the focus of the appeal is on the severity of the Veteran's prostate cancer and its residuals at the time the rating reduction was proposed and effectuated.  38 C.F.R. §§ 3.105, 3.344.  

Ultimately, the Board finds that at the time of the July 2009 proposed rating decision and the September 2009 effectuating decision, the evidence did not reflect active prostate cancer, only residuals, and that the Veteran's overall disability picture had thus improved to the extent that a reduction was warranted.  Accordingly, the reduction of the Veteran's prostate cancer rating from 100 percent to 40 percent was proper.

For the reasons discussed above, the preponderance of the evidence is against the Veteran's claim for restoration of the 100 percent rating previously assigned for prostate cancer.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal to find that the Veteran's August 2009 written submission constituted a valid notice of disagreement to the July 2009 rating decision proposing a reduction of the rating of the service-connected prostate cancer is denied.

Entitlement to restoration of the 100 percent rating for prostate cancer is denied.  



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


